Case 1:20-cv-03166-ENV-JO Document 15 Filed 08/10/20 Page 1 of 1 PageID #: 47




DONG, ADAM’S LAW FIRM PLLC
Adam Dong, Esq.
3708 Main St, Suite 308
Flushing, NY 11354
Tel: (929) 269-5666
Attorneys for Plaintiffs, proposed FLSA Collective and
potential Rule 23 Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                 Case No. 20-cv-03166
                                                         x
CHI CHEN,
on behalf of himself and others similarly situated           29 U.S.C. § 216(b)
                                                             COLLECTIVE ACTION &
                                                             FED. R. CIV. P. 23 CLASS
                                      Plaintiff,             ACTION
                           v.

A & T ENGINEERING, P.C.,                                     NOTICE OF VOLUNTARY
ROBERT H. LIN a.k.a ROBERT HONG LIN,                         DIMISSAL UNDER FEDERAL
and DANIEL LIN,                                              RULES OF CIVIL PROCEDURE
                                                             41(a)(1)(A)(i)
                                      Defendants.

                                                         x

       Plaintiff CHI CHEN, on behalf of himself and others similarly situated, by and through his

attorneys, Dong, Adam’s Law Firm PLLC. and Adam Dong, Esq., pursuant to Federal Rules of

Civil Procedure 41(a)(1)(A)(i), hereby dismisses ONLY Count VI (unjust enrichment) and Count

VII (breach of contract) claims against Defendants WITHOUT PREJUDICE.

 Dated: Flushing, New York
        August 10, 2020
                                                     Dong, Adam’s Law Firm PLLC

                                                             /s/ Adam Dong
                                                     Adam Dong, Esq.
                                                     3708 Main St, Ste 308
                                                     Flushing, NY 11354
                                                     Tel: (929) 269-5666
                                                     Email: adam.dong@dongadams.com
